I am unable to agree to the majority opinion in this case. I do not overlook the tender age of the child. The record shows the defendants in error have a good home, substantial annual income, are people of integrity and character, and each has a deep affection for the child with whom it has lived for some years. The entire surroundings of the home are ideal for the growth and development of the moral and spiritual values, for the development of character, the concepts of citizenship and the proper moral standards. I think all of this can be truthfully said of the child's mother, except property holdings. It is unfortunate that the mother should be deprived of her child because she does not have and possess money and property comparable with that of the defendants in error, as her character and moral fitness are beyond question, as shown by the record. The welfare of the child will be observed with its mother the same as with the defendants in error, except the money and property advantages possessed by the defendants in error. The custody of a child when with its parents should never be interfered with for economic reasons. The conduct of the mother here has not forfeited her natural right for the custody of her child. The right of parents to the custody of their children is a well recognized and established principle of law of Florida. See Lee v. Lee, 67 Fla. 396, 65 So. 585; Miller v. Miller,38 Fla. 227, 20 So. 989, 56 Am. St. Rep. 166; Robertson v. Bass,52 Fla. 420, 43 So. 243.
If economic reasons are made a guide and basis for awarding the custody of a child, the millionaires of the *Page 423 
Nation can come into Florida and take over the custody of every child of ten years and less and successfully defend their conduct. The mother here is not shown to have moral or character delinquencies; she has not forfeited by her conduct the right to the custody of her child; and the decisions of this Court sustain her rights to her own child.
I think the decision filed December 16, 1937, and prepared by Judge Chillingworth, should prevail.